DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 Response to Amendment
	The amendments filed with the written response received on 02/23/2022 have been considered. As directed by the amendments, claims 1, 4, 10-18, 20 are canceled; claims 2-3, 5-8, 19, 21 are amended; claims 23-28 are added. Accordingly, an action on the merits follows regarding claims 2-3, 5-9, 19, 21-28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims19, 21,23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 21 recites “the recession platforms comprising smooth, non-grippy protrusions”, it is unclear how to define non-grippy, is the recession platform not able to grip the surface? Or the recession platform not able to grip the surface well? Which structure of the recession platforms to perform “non-grippy”, is it because of the position of the recession platform or is it because of the material of the recession platform?
Claim 19 recites “the sole base pad portion” in line 3, there is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “the major contact platform having a substantially rounded distal end positioned to contact all toe tips of a foot of the user”, it is unclear how the major contact platform configured to contact all toe tips of the user as the major contact platform are protrusions outside the sole base while toe tips are positioned inside the shoe. For the purpose of applying art, the claimed limitation is best understood as the major contact platform having a substantially rounded distal end positioned corresponding to all toe tips of a foot of the user.
Claims 22, 24-28, 2-3,5-9 are rejected as being indefinite as claims 22, 24-28 are dependent on claim 21; claims 2-3, 5-9 are dependent on claim 23.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3,5-9,19, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US 20120137544)(hereinafter Rosa) in view of Ferrigan (US 20100293815)(hereinafter Ferrigan).
Regarding claim 21, Rosa teaches a shoe sole (fig 2) comprising: 
a base (39) having a proximal end corresponding to areas of the shoe sole closest to an ankle of the user wearing a shoe bearing the shoe sole and a distal end farthest from the ankle;
a foot pad (32) disposed closer to the distal end than to the proximal end of the base, the foot pad including:
	 a plurality of pad platforms protruding from the base and forming the primary basis of grip between the shoe sole and a ground on which the shoe bearing the shoe sole is used, the pad platforms being arranged in multiple rows and columns with lateral and longitudinal pad channels running therebetween, the lateral and longitudinal pad channels providing flexibility and control by the longitudinal pad channels allowing air flow for better motion of the user’s foot and by the lateral pad channels providing flexibility to the shoe sole (annotated fig 6);
	a major contact platform protruding from the base at an approximately equal distance as the pad platforms so as to be uninterrupted by the lateral and longitudinal pad channels (annotated fig 6);
	a supplemental contact platform distinct from and proximate to the major contact platform, the supplemental contact platform being disposed between preselected ones of the pad platforms at a portion of the base configured for frequent contact with the ground to enhance a gripping effect of the shoe sole (annotated fig 6);
	a spinner platform group surrounded by the pad platforms (annotated fig 6);
	a plurality of recession platforms configured to provide support for the pad platforms, the recession platforms comprising smooth, non-grippy protrusions (annotated fig 6, the recession platforms seem to be smooth protrusions) disposed proximate to the pad platforms and the spinner platform group and running laterally across the base (annotated fig 6).
a heel including: 
	a first platform (22) configured to support a central portion of the user’s foot, the first platform having a grippy texture with a high coefficient of friction (para [0077], the heel outsole 22 comprises a tough wear-resistant material such as a rubber or other materials commonly used for shoe soles);
	a second platform (25) gradually inclining toward and disposed in direct contact with the first platform (22), the second platform being positioned centrally on the base and at a distance from a lateral edges of the base (annotated fig 2);
	a third platform (24) configured for primary contact with the ground (para [0079], line 3), the third platform surrounding the first platform and the second platform (annotated fig 2); and 
an interstitial pad (annotated fig 2) disposed between the foot pad (32) and the heel (fig 2), the interstitial pad including a transition plane that is free from protrusions and being elevated above the heel with respect to a ground surface on which the shoe bearing the shoe sole is configured to be used (as shown in fig 3, the portion between the heel stabilizer 24 and the stabilizer pedestal 28 is elevated above the heel with respect to a ground surface).

    PNG
    media_image1.png
    480
    410
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    613
    522
    media_image2.png
    Greyscale

Rosa does not clearly teach the second platform having a lower coefficient of friction than that of the first platform and the third platform having a lower coefficient of friction than that of the first platform. However, Rosa teaches the heel outsole 22 comprises a tough, wear-resistant material, such as a rubber or other materials commonly used for shoe soles. The heel outsole 22 overlies the middle layer 25, which is fabricated of a compressible material, such as ethylene vinyl acetate (EVA) (para [0077]); and the heel pedestal 21 extends below the heel stabilizer 24 (fig 1, para [0071]), the heel stabilizer 24 will compress moderately due to the moderately compressible properties of the heel stabilizer EVA (para [0079]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outsole 22 having a higher coefficient of friction than that of the second platform (25) and the third platform (24) because of the position and the material of the outsole for the benefit of gripping the ground surface when the heel hits the ground. 
Rosa does not clearly teach the major contact platforms having a coefficient of friction higher than that of the pad platforms, the spinner platform group having lower coefficient of friction relative to the major contact platform to permit spin moves to be performed , the spinner platform group including a circular spinner center platform and arcuate spinner secondary arc platforms radiating from the spinner center platform. However, in the same field of endeavor, Ferrigan teaches the major contact platforms (310) having a coefficient of friction higher than that of the pad platforms for producing a gripping effect for controlled stops performed by the shoe bearing the shoe sole(para [0106]), the spinner platform group (401) having lower coefficient of friction relative to the major contact platform (310) to permit spin moves to be performed (para [0107]) , the spinner platform group including a circular spinner center platform and arcuate spinner secondary arc platforms radiating from the spinner center platform to provide additional support allowing spinning of the shoe about the center platform (annotated fig 3).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the shoe of Rosa with the teachings of Ferrigan about the arrangement of spinner platform and the coefficient of friction of the sole pods at the periphery of the sole higher than a pivot portion so that a dancer can easily drag a foot over a ground surface by engaging the pivot portion of the sole; also, the dancer can easily gain increased traction with the ground surface by engaging the peripheral portion of the sole (para [0106]).


    PNG
    media_image3.png
    715
    586
    media_image3.png
    Greyscale

Regarding claim 22, Ferrigan teaches the major contact platform is elevated so that it does not contact the ground during ordinary movement of the user’s foot wearing the shoe bearing the shoe sole (fig 6), the major contact platform having a sinusoidal shape that conforms to the general curvature of the user’s foot at the distal end of the base (annotated fig 3 above).
Regarding claim 23, Rosa teaches a shoe sole (fig 2) comprising: 
a base (39) having a proximal end corresponding to areas of the shoe sole closest to an ankle of the user wearing a shoe bearing the shoe sole and a distal end farthest from the ankle;
a foot pad (32) disposed closer to the distal end than to the proximal end of the base, the foot pad including:
	a major contact platform proximate the distal end of the base, the major contact platform having a substantially rounded distal end positioned corresponding to all toe tips of a foot of the user of the shoe bearing the shoe sole (annotated fig 6);
	a spinner platform (annotated fig 6);
	a plurality of distinct pad platform arranged in multiple rows and columns and surrounding the spinner platform (annotated fig 6);
	a plurality of recession platforms laterally spanning the base and disposed proximate to the pad platforms (annotated fig 6);
a heel disposed at the proximal end of the base, the heel including:
	a first platform (22) having a grippy texture with a high coefficient of friction (para [0077], the heel outsole 22 comprises a tough wear-resistant material such as a rubber or other materials commonly used for shoe soles);
	a second platform (25) disposed in direct contact with the first platform (22) (annotated fig 2); and
	a third platform (24) positioned along lateral edges of the base so as to surround the first and second platforms (annotated fig 2); and 
an interstitial pad (annotated fig 2) disposed between the foot pad and the heel (fig 2), the interstitial pad being elevated above the heel with respect to a ground surface on which the shoe bearing the shoe sole is configured to be used (as shown in fig 3, the portion between the heel stabilizer 24 and the stabilizer pedestal 28 is elevated above the heel with respect to a ground surface).
Rosa does not clearly teach the coefficient of friction of the first platform is higher than a coefficient of friction of each of the second platform and the third platform. However, Rosa teaches the heel outsole 22 comprises a tough, wear-resistant material, such as a rubber or other materials commonly used for shoe soles. The heel outsole 22 overlies the middle layer 25, which is fabricated of a compressible material, such as ethylene vinyl acetate (EVA) (para [0077]); and the heel pedestal 21 extends below the heel stabilizer 24 (fig 1, para [0071]), the heel stabilizer 24 will compress moderately due to the moderately compressible properties of the heel stabilizer EVA (para [0079]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the outsole 22 having a higher coefficient of friction than that of the second platform (25) and the third platform (24) because of the position and the material of the outsole for the benefit of gripping the ground surface when the heel hits the ground.
Rosa does not clearly teach a spinner platform comprising a circular spinner platform circumscribed by multiple distinct arc platforms arranged in at least two layers, the spinner platform having a low coefficient of friction permitting spinning moves to be performed by the shoe bearing the sole, and the spinner platform and the arc platforms having a grip substantially less than a grip of the major contact platform. However, Ferrigan teaches a spinner platform comprising a circular spinner platform (401) circumscribed by multiple distinct arc platforms arranged in at least two layers (annotated fig 3 above), the spinner platform having a low coefficient of friction permitting spinning moves to be performed by the shoe bearing the sole, and the spinner platform and the arc platforms having a grip substantially less than a grip of the major contact platform (para [0107]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the shoe of Rosa with the teachings of Ferrigan about the arrangement of spinner platform and the coefficient of friction of the sole pods at the periphery of the sole higher than a pivot portion so that a dancer can easily drag a foot over a ground surface by engaging the pivot portion of the sole; also, the dancer can easily gain increased traction with the ground surface by engaging the peripheral portion of the sole (para [0106]).
Regarding claim 24, Rosa teaches the second platform (25) gradually inclines from a position proximate the interstitial pad toward the first platform (annotated fig 3).

    PNG
    media_image4.png
    490
    451
    media_image4.png
    Greyscale

Regarding claim 25, Rosa teaches the major contact platform does not laterally intersect the plurality of distinct pad platforms (annotated fig 6 above).
Regarding claim 26, Rosa teaches the supplemental contact platform is laterally surrounded by the plurality of distinct pad platforms (annotated fig 6 above).
Regarding claim 27, Rosa teaches the major contact platform includes a sinusoidal curve facing toward the distal end of the shoe sole, and the supplemental contact platform includes a sinusoidal curve facing toward the proximal end of the shoe sole (annotated fig 6).

    PNG
    media_image5.png
    469
    324
    media_image5.png
    Greyscale

Regarding claim 28, Rosa teaches the major contact platform and the supplemental contact platform include asymmetric curves configured to point in a direction of a an area between the user’s foot (annotated fig 6 above).
Regarding claim 2, Rosa teaches the second platform (25) is distinct from and extends distally beyond the third platform (24)(annotated fig 6).

    PNG
    media_image6.png
    398
    296
    media_image6.png
    Greyscale

Regarding claim 3, Rosa teaches the major contact platform does not laterally intersect the plurality of distinct pad platforms (annotated fig 6 above).
Regarding claim 5, Ferrigan teaches the foot pad includes lateral channels running laterally uninterrupted through the arc platforms and the plurality of distinct pad platforms (annotated fig 2).

    PNG
    media_image7.png
    453
    491
    media_image7.png
    Greyscale

Regarding claim 6, Rosa teaches the foot pad further includes a minor contact platform distinct from and positioned proximally to the major contact platform (annotated fig 6).

    PNG
    media_image8.png
    498
    344
    media_image8.png
    Greyscale

Regarding claim 7, Rosa teaches the minor contact platform is laterally surrounded by the plurality of distinct pad platforms (annotated fig 6 above).
Regarding claim 8, Rosa teaches the major contact platform includes a sinusoidal curve facing toward the distal end of the shoe sole, and the minor contact platform includes a sinusoidal curve facing toward the proximal end of the shoe sole (annotated fig 6 above).
Regarding claim 9, Rosa teaches the major contact platform and the minor contact platform include asymmetric curves configured to point in a direction of an area between the user’s foot (annotated fig 6 above).
Regarding claim 19, the modified Rosa teaches the recession platforms comprise smooth, non-grippy protrusions (the annotated recession platforms seem to be smooth protrusions as shown in fig 6) that run laterally across the sole base pad portion and are configured to provide support for the plurality of distinct pad platforms, the recession platforms including a recession platform supplement that forms a sinusoidal shape biased to the distal end of the base (annotated fig 6); 
the major contact platform is configured for controlled stops; and 
the arc platforms are configured for additional spin control to the spinning motions by the spinner platform.

    PNG
    media_image9.png
    421
    331
    media_image9.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 21, 23 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732